CLARK, J.
The relator, a resident of the town of Wolcott, Wayne county, applied to the treasurer of that county for a liquor tax certificate, tendering the legal fees for the same and presenting a proper bond. The treasurer refused to issue the certificate, not because there was any defect in any of the relator’s papers or bond, but because the electors of the town of Wolcott at the election held in November, 1907, had voted for no license for that town; the proposition as to whether or not license should be issued in the town of Wolcott having been regularly submitted and voted upon at that election. The electors of the town of Wolcott had in 1905 voted in favor of license for said *503town, and it was a license town in November, 1907, when the electors voted no license.
Under the liquor tax law (Laws 1896, p. 45, c. 112) as it existed prior to April 21, 1908, the excise year began May 1st, and ended April 30th. On April 20, 1908, the Legislature passed an act (chapter 144, p. 406, of the Laws of 1908) to amend the liquor tax law, and that act became a law April 21, 1908, and by the terms of that act the excise year begins October 1st and ends September 30th. There is, therefore, a lapse of five months between the ending of the excise year under the old law, April 30th, and the beginning of the excise year under the new law, October 1st; and the question to be determined here is whether or not a person who was entitled to and had a liquor tax certificate prior to May 1, 1908, is entitled to traffic in liquors until the beginning of the new excise year, October 1, 1908, even though the electors of his town had voted no license at the town meeting held in November, 1907. In other words, the question is whether the relator is entitled to a liquor tax certificate in the town of Wolcott, Wayne ■county, N. Y., for the five months commencing May 1, 1908, and ending September 30th in the same year; his town having gone no license in November, 1907.
There is no dispute but that the electors of the town of Wolcott, by a vote properly taken in 1907, voted no license; but the contention of the relator is that by the amended liquor tax law (chapter 144, p. 406, Laws of 1908) the excise year was extended, and that he is entitled to a certificate authorizing him to traffic in liquors in the town of Wolcott by the terms of the statute, even though the electors of the town of Wolcott had voted no license at the town meeting held in November, 1907. There can be no doubt that the Legislature has the power to pass what are known as “local option laws.” Having the right to pass local option laws carries with it the right to fix a time when licenses shall cease in a town which has voted against the granting of liquor licenses. The Legislature having the right to fix the date on which the sale of liquors shall commence in towns which have voted in favor of license, and also the right to fix the date on which the sale of liquors shall cease in towns which have voted against license, it necessarily follows that the Legislature has the power to change these dates unless by so doing the constitutional provision which forbids the passing of laws impairing the obligation of contracts is violated, which appears not to be the case, for liquor tax laws are enacted under what is known as the “police powers” of the state.
The town of Wolcott, having been a license town on the day of the biennial town election, held in November, 1907, remains such until the date upon which liquor tax certificates may not be lawfully issued for the traffic in liquor within its boundaries. Prior to the passage of chapter 144, p. 406, of the Laws of 1908, that date was the 1st day of May; but that law substituted October 1st for May 1st as the beginning of the excise year. This it clearly had a right to do. There is no contention of the part of the learned counsel opposing this application that the Legislature did not possess the right to change the date on which the excise year should begin, and, it having that right, *504it would seem to follow necessarily that the relator, having complied with all the required formalities, is entitled to have a liquor tax certificate issued to him, for the reason that the town of Wolcott, in which he desired a license to traffic in liquors, was a license town, so called, by reason of the vote of its electors in November, 1905, and it remained such until the date fixed by the Legislature as the time for it to become a no license town as a result of the election of 1907, viz., October 1, 1908; that date having been substituted in place of May 1st as the beginning of the excise year by chapter 144, p. 406, of the Laws of 1908, which became a law April 31st of this year.
It may be that it was not the legislative intent, by the passage of chapter 144, p. 406, of the Laws of 1908, to allow liquor to be sold from May, 1908, to October, 1908, in those towns which substituted the no license for the license system at the biennial town meeting held in November, 1907; but I am unable to find anything in that act which indicates that it was not the intention of the Legislature to substitute October 1st for May 1st as the date on which the will of the voters of any town which changed its liquor policy at the November, 1907, election should go into effect. Indeed, the amended liquor tax law itself would seem to indicate that it was the legislative intent to continue the status existing at the time such vote was taken until the 1st day of October, instead of the 1st day of May. The act expressly provides (section 16):
“The status existing at the time such vote is taken upon questions submitted. shall not be changed until the 1st day of October following next thereafter, prior to which time [October] such vote shall neither authorize the issuance of liquor tax certificates in accordance therewith, nor preclude the issuance of such certificates in accordance with the result of the preceding vote on such questions submitted, nor shorten the term for which any liquor tax certificate may have been lawfully issued, nor affect the rights of any person thereunder.”
I believe that the law as it existed at the time the relator applied for his liquor tax certificate, May 1, 1908, must be controlling here. The status existing in the town of Wolcott on the 5th day of November, 1907, when the last vote was taken, was that the right to certificates to traffic in liquors in that town existed, and under the express provision of the amended liquor tax law (chapter 144, p. 406, of the Laws of 1908) that status did not and does not change until the 1st day of October, 1908. In construing a statute the words thereof must be given their plain and ordinary meaning, and the reading of the statute itself leads to the conclusion that a vote taken on November 5, 1907, either for or against license, did not affect the status of the town in which it was taken in regard to the sale of liquors until the 1st day of October. I am satisfied that under the amended liquor tax law in towns where traffic in liquors was or could be lawfully carried on prior to the election held in November, 1907, such traffic may be continued until October 1, 1908, provided the applicant for a liquor tax certificate for the additional time between May 1st and October 1st makes application therefor as required by the terms of the liquor tax law.
*505No question having been raised as to the regularity and sufficiency of the application, bond, etc., I think that the liquor tax law as it existed at the time the relator applied for his liquor tax certificate entitled him to such certificate authorizing him to do business under it until the beginning of the next excise year, to wit, October 1, 1908.
The treasurer of Wayne county is therefore hereby directed to issue to the relator a liquor tax certificate as applied for, authorizing him to traffic in liquors at the place and during the time as stated in the application.